Title: To Thomas Jefferson from Thomas Pinckney, 14 December 1792
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 14th. Decr. 1792. 2 oClock p.m.

I have waited ‘till the last moment of Colo. Smiths departure in order to have forwarded by him the address and debates thereon, but as the papers are not yet out I write this additional line to inform you that the address which is as usual an echo of the speech was carried by a Majority of about 250 to 90 and that the speeches delivered by the Ministers in both Houses spoke more fully on the necessity of a war with the French than what you will find contained in the Kings Speech. I have the honor to be Dear Sir Your faithful & obedt Servant

Thomas Pinckney

